Case 1:20-cv-00065-TWP-MJD Document 28 Filed 02/03/21 Page 1 of 4 PageID #: 117




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BRICE PRICE,                                          )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:20-cv-00065-TWP-MJD
                                                       )
 JAMES EARL VAUGHAN, III,                              )
                                                       )
                               Defendant.              )

               ORDER ON MOTION FOR LEAVE TO AMEND COMPLAINT
                           AND MOTION TO DISMISS

        This matter is before the Court on a Motion for Leave to Amend Complaint (Filing No. 27)

 filed by pro se Plaintiff Brice Price ("Price") and a Motion to Dismiss (Filing No. 16) filed by

 Defendant James Earl Vaughan, III ("Vaughan"). Price filed this lawsuit against Vaughan, a police

 officer, to bring claims against him for making false statements in a probable cause affidavit. For

 the following reasons, the Court grants Price's Motion for Leave to Amend Complaint and denies

 as moot Vaughan's Motion to Dismiss.

                                            I.   DISCUSSION

        On January 8, 2020, pro se Plaintiff Price filed his Complaint against Vaughan, a detective

 with the Lawrence Police Department, alleging that he submitted a perjured affidavit for probable

 cause, stating an eyewitness identified Price as having possessed a firearm. Price's Complaint

 alleges that on January 14, 2019, Price was arrested and charged with carrying a firearm without

 a license and possession of a firearm by a serious violent felon. Price further alleges the arrest was

 without probable cause, and probable cause was not found until January 17, 2019, so he was held

 in jail without a hearing in violation of Gerstein v. Pugh, 420 U.S. 103 (1975) (Filing No. 1 at 2–

 7).
Case 1:20-cv-00065-TWP-MJD Document 28 Filed 02/03/21 Page 2 of 4 PageID #: 118




        Price's Complaint alleges that he was never subjected to an identification procedure and

 that no witness identified him as a suspect. As to Vaughan, the Complaint alleges he perjured

 himself in a probable cause affidavit. The affidavit asserts Vaughan met with a witness who told

 Vaughan that he observed the handgun that was recovered by the Lawrence Police Department,

 and it was the same gun that he observed in the possession of Price. However, the Complaint

 alleges, this was a lie forged by Vaughan because the witness could not have known Price's name

 or identity. The Complaint then asserts a claim for a Fourth Amendment violation against Vaughan

 pursuant to 42 U.S.C. § 1983. Id.

        Just over a week after filing this lawsuit, Price went to trial on January 16, 2020, on the

 charge of unlawful possession of a firearm by a serious violent felon, and the jury found that Price

 knowingly or intentionally possessed a firearm. Price waived jury trial as to whether he was a

 serious violent felon. Thereafter, the state court entered a judgment of conviction, and Price was

 sentenced on February 11, 2020. Price filed an appeal on March 9, 2020.

        Rather than answering the Complaint, Vaughan filed his Motion to Dismiss on July 13,

 2020, arguing that Price's Fourth Amendment Section 1983 claim is barred by Heck v. Humphrey,

 512 U.S. 477 (1994), because a judgment in Price's favor on his Section 1983 claim would imply

 that his conviction is invalid (Filing No. 16).

        On October 19, 2020, Price filed his Motion for Leave to Amend Complaint, asserting that

 when he filed his original Complaint, he was a pretrial detainee seeking redress for Fourth

 Amendment violations. However, given the substantial change in circumstances since the filing of

 his original Complaint—the completion of a jury trial and his conviction—Price seeks leave to

 amend his Complaint to drop his Fourth Amendment Section 1983 claim that is barred by Heck

 and to assert claims against Vaughan for abuse of process and defamation based upon the same




                                                   2
Case 1:20-cv-00065-TWP-MJD Document 28 Filed 02/03/21 Page 3 of 4 PageID #: 119




 facts of Vaughan's perjured probable cause affidavit (Filing No. 27). Vaughan acknowledges that

 if the Court allows Price to amend his Complaint, then Vaughan's "pending motion to dismiss will

 become moot." (Filing No. 22 at 2.)

         Federal Rule of Civil Procedure 15(a)(1) allows a party to amend its pleading once as a

 matter of course within twenty-one days after serving it, or "if the pleading is one to which a

 responsive pleading is required, 21 days after service of a responsive pleading or 21 days after

 service of a motion under Rule 12(b)." After a responsive pleading has been filed and twenty-one

 days have passed, "a party may amend its pleading only with the opposing party's written consent

 or the court's leave. The court should freely give leave when justice so requires." Fed. R. Civ. Pro.

 15(a)(2). The Rule, however, "do[es] not mandate that leave be granted in every case. In particular,

 a district court may deny a plaintiff leave to amend his complaint if there is undue delay, bad

 faith[,] or dilatory motive . . . [, or] undue prejudice . . . , [or] futility of amendment." Park v. City

 of Chicago, 297 F.3d 606, 612 (7th Cir. 2002) (citation and quotation marks omitted). "Whether

 to grant or deny leave to amend is within the district court's discretion." Campbell v. Ingersoll

 Milling Machine Co., 893 F.2d 925, 927 (7th Cir. 1990). Additionally, "[a] document filed pro se

 is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

 less stringent standards than formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S.

 89, 94 (2007).

         Upon review of the record, the Court determines that there is no undue delay, bad faith,

 dilatory motive, undue prejudice, or futility of amendment. Price's Motion for Leave was filed less

 than one year after the original Complaint was filed. Very little activity has occurred in this

 litigation. It appears that the parties have not had to engage in any discovery and have not had to

 spend time preparing a case management plan. No case management plan has been established in




                                                     3
Case 1:20-cv-00065-TWP-MJD Document 28 Filed 02/03/21 Page 4 of 4 PageID #: 120




 this matter. The Court determines that justice requires allowing leave to amend the Complaint in

 this case because of the significant changes that have occurred since the filing of the original

 Complaint—specifically the completion of Price's state court jury trial and his conviction.

                                     II.     CONCLUSION

        For the reasons explained above, the Court GRANTS Price's Motion for Leave to Amend

 Complaint (Filing No. 27) and DENIES as moot Vaughan's Motion to Dismiss (Filing No. 16).

 The clerk is directed to file Price's tendered Amended Complaint at Filing No. 27-1 as of the date

 of this Order and it is now the operative pleading in this matter. Vaughan is granted thirty (30)

 days to file a responsive pleading to the Amended Complaint or a motion to dismiss.

        SO ORDERED.


        Date:    2/3/2021




 Distribution:

 BRICE PRICE
 721946
 PUTNAMVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 Rosemary L. Borek
 STEPHENSON MOROW & SEMLER
 rborek@stephlaw.com

 James S. Stephenson
 STEPHENSON MOROW & SEMLER
 jstephenson@stephlaw.com




                                                 4
